DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chitti et al. (“Chitti”) (U.S. Patent Application Publication Number 2017/0147248), Asano et al. (“Asano”) (U.S. Patent Application Publication Number 2011/0078405), and Ganguli et al. (“Ganguli”) (U.S. Patent Application Publication Number 2019/0354406).
Regarding Claims 1 and 11, Chitti discloses an apparatus comprising a memory and at least one processor configured to: 
determine one or more state metrics of one or more of a storage array’s storage devices (Figure 1, item 112, paragraph 0024); 
dynamically allocate a maximum bandwidth of one or more ports related to the storage device for receiving migration data (paragraph 0028) from a remote storage array (Figure 1, item 128, paragraph 0027) based on the one or more state metrics (paragraphs 0029-0030) and storage device performance defined as a function of the storage array state and a port bandwidth allocation (paragraph 0040; i.e., the “storage array state” being the current demand on the storage array and its I/O ports [before the new application request is received] and the “port bandwidth allocation” being the current state of the ports [specifically, the current amount of utilization of each port- for example, the amount of data present in the I/O port queue]); and
migrate the migration data from the remote storage array based on each port's bandwidth allocation (paragraphs 0033 and 0039-0040).
Chitti does not expressly disclose representing a storage state of each storage device as a state tuple of at least two elements, wherein each of the at least two tuple elements includes a value representing a unique state metric, wherein a first one of the unique state metrics corresponds to a storage performance class and a second one of the state metrics corresponds to a storage load class; and
wherein the maximum bandwidth’s dynamic allocation includes monitoring input/output (I/O) workloads at a track level of each storage disk based on one or more device pairs of the storage array’s ports and the remote storage array’s ports.
In the same field endeavor (e.g., efficient memory access techniques), Asano teaches representing a storage state of each storage device as a state tuple of at least two elements, wherein each of the at least two tuple elements includes a value representing a unique state metric, wherein a first one of the unique state metrics corresponds to a storage performance class (Figure 14, item 14020; i.e., the various storage types [e.g., Fibre Channel, Solid State Disk, SATA, and SAS] each have different performance capabilities [e.g., data rates]) and a second one of the state metrics corresponds to a storage load class (Figure 14, item 14040, paragraph 0108; i.e., the size capability of each storage device is equivalent to the claimed “storage load class”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Asano’s teachings of efficient memory access techniques with the teachings of Chitti, for the purpose of providing increased granularity with respect to the different states of the storage array.
Also in the same field of endeavor, Ganguli teaches wherein the maximum bandwidth’s dynamic allocation includes monitoring input/output (I/O) workloads at a track level of each storage disk (i.e., the examiner takes Official Notice that tracks on a storage disk were well known in the art) based on one or more device pairs of the storage array’s ports and the remote storage array’s ports (Figure 21, item 2128, paragraphs 0107, 0110, 0112-0114).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Ganguli’s teachings of efficient memory access techniques with the teachings of Chitti, for the purpose of assuring that no particular storage disk is overloaded and further for the purpose of load balancing the I/O workload throughout the system.

Regarding Claims 2 and 12, Chitti discloses to determine the one or more state metrics by: monitoring input/output (I/O) workloads of each port; and determining anticipated workloads based on the monitored workload and historical workloads for a future time interval for each port (paragraphs 0033 and 0039-0040).  

Regarding Claims 3 and 13, Chitti discloses to predict anticipated workloads using one or more machine learning engines configured to ingest the monitored I/O workloads and historical I/O workloads (paragraphs 0039-0040).

Regarding Claims 4 and 14, Chitti discloses to determine a bandwidth consumption for current and future time intervals of each port based on the workload and anticipated workloads of each port based (paragraphs 0039-0040).
Regarding Claims 5 and 15, Chitti discloses to dynamically allocate the maximum bandwidth of each port for receiving the migration data based on the determined bandwidth consumption (paragraphs 0039-0040).

Regarding Claims 6 and 16, Chitti discloses to monitor performance metrics of the storage device in response to each port's dynamically allocated maximum bandwidth for receiving the migration data (paragraphs 0039-0040).

Regarding Claims 7 and 17, Chitti discloses wherein the performance metrics corresponds to the storage device's response times corresponding to one or more input/output operations corresponding to the workload of the storage device (paragraphs 0039-0040).

Regarding Claims 8 and 18, Chitti discloses to generate a port bandwidth allocation model based on one or more of each port's current/historical dynamically allocated maximum bandwidth for receiving migration data and corresponding performance metrics of the storage device (paragraphs 0039-0040).

Regarding Claims 9 and 19, Chitti discloses to generate the port bandwidth allocation model for each port using one or more machine learning engines to process one or more of each port's current/historical dynamically allocated maximum bandwidth for receiving migration data and the corresponding performance metrics of the storage device (paragraphs 0039-0040).

Regarding Claims 10 and 20, Chitti discloses to introduce to each port a random maximum bandwidth allocation (i.e., the initial bandwidth allocation) for receiving the migration data; monitor the performance metrics of the storage device in response to the random maximum bandwidth allocation; and generate a revised bandwidth allocation model based on data used to generate the port bandwidth allocation model for each port and the performance metrics of the storage device in response to the random maximum bandwidth allocation (paragraphs 0039-0040).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for identifying storage classes.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186